NUMBER 13-11-00647-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

GABRIEL ISIAH ROGERS,                                                       Appellant,


                                           v.


THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      In two issues, appellant, Gabriel Isiah Rogers, argues that the trial court erred by

failing to credit his sentence with the time he spent in a substance abuse treatment

facility, and by assessing $1,000 in attorney’s fees despite appellant’s indigent status.
The State does not contest either of appellant’s issues, and asks us to modify the

judgment. We affirm as modified.

                                            I. BACKGROUND1

        Appellant was indicted for burglary of a habitation, a second-degree felony. TEX

PENAL CODE ANN. § 30.02(a)(3)(c)(2) (West 2011). The trial court placed appellant on

deferred-adjudication community supervision for eight years.                   Appellant entered a

Substance Abuse Felony Punishment Facility (SAFPF) on November 17, 2010 and was

discharged on June 6, 2011 after successfully completing the program.                       The State

subsequently filed a motion to revoke, alleging two violations of the terms of appellant’s

supervision.     Appellant plead true to both allegations.             The trial court adjudicated

appellant’s guilt and assessed a sentence of nineteen years’ imprisonment. This appeal

followed.2

                                               II. ANALYSIS
        A. Jail Time Credit
        In his first issue, appellant argues that the trial court erred by failing to credit his

sentence for the time he spent in the SAFPF from November 17, 2010 to June 6, 2011.

The code of criminal procedure provides that a defendant who successfully completes a

stay in a SAFPF must receive credit on his sentence for the time spent there. TEX.

CODE CRIM. PRO. ANN. art. 42.02 § 2 (a)(2) (West 2006). The record contains an order

from the trial court ordering appellant’s release from the facility because “he is

successfully completing the treatment program” as well as a document from the SAFPF


        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
        2
         Appellant’s appellate counsel originally filed an Anders brief and a motion to withdraw from
representation. The State filed a response pointing out an arguable ground for appeal. We granted the
motion and abated the appeal back to the trial court for appointment of new counsel.

                                                   2
facility that confirms appellant’s discharge date.   The State does not contest that

appellant successfully completed the program and is therefore entitled to credit on his

sentence for his time in the program from November 17, 2010 to June 6, 2011. This

Court has the authority to modify the record to speak the truth when it has the

necessary information to do so.      See TEX. R. APP. P. 43.2(b) (appellate court may

modify the judgment and affirm as modified). We accordingly sustain appellant’s first

issue and modify the trial court’s judgment to credit appellant’s sentence with the 201

days appellant spent in the SAFPF.

       B. Attorney’s Fees
       In his second issue, appellant argues that the trial court improperly assessed

$1,000 in attorney’s fees despite an earlier finding that appellant was indigent.    A

defendant who is determined by the trial court to be indigent is presumed to remain

indigent for the remainder of the proceedings absent a material change in the

defendant’s financial circumstances. TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (West

Supp. 2011). The record must contain evidence to support a trial court’s assessment of

fees against a defendant that the court earlier determined to be indigent. See Mayer v.

State, 309 S.W.3d 552, 556–57 (Tex. Crim. App. 2010). The State agrees that there is

no evidence in the record that appellant’s financial circumstances have changed to

relieve his indigency, and the State asks us to modify the judgment. We, therefore,

sustain appellant’s second issue and modify the judgment to delete $1,000 from the

administrative fee calculation.




                                            3
                                    III. CONCLUSION
      Having sustained both of appellant’s issues, we modify the judgment to credit

appellant’s sentence with 201 days, and delete the assessment of $1,000 in attorney’s

fees. We affirm as modified.




                                             _______________________
                                             NORA L. LONGORIA
                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b)

Delivered and filed the
11th day of April, 2013.




                                         4